Appellant was given twelve months in the county jail for unlawfully carrying a pistol.
The record is before us without a statement of facts or bill of exceptions. The motion for new trial contains some questions and answers which, appellant alleges, show error, but they are not verified in any way by the court and are simply stated in the motion for new trial. In the attitude presented by the record this matter can not be considered.
As the record is presented there is nothing to review, and the judgment will be affirmed.
Affirmed.